Exhibit 10.13

GOODRICH PETROLEUM CORPORATION

DIRECTOR COMPENSATION AGREEMENT

This Director Compensation Agreement (“Agreement”), effective as of June 1, 2011
is by and between Patrick E. Malloy (“Malloy”) and Goodrich Petroleum
Corporation (“GPC”).

WHEREAS, Malloy serves as the Chairman of the Board of Directors of GPC; and

WHEREAS, GPC desires to incentivize Malloy to continue as the Chairman;

NOW, THEREFORE, the parties hereby agree that Malloy’s compensation for serving
as the Chairman for the period beginning June 1, 2011 and ending May 31, 2013
shall be as follows:

1. Beginning on June 15, 2011 and on or about the 15th business day of each
month thereafter on which Malloy continues as the Chairman, until May 15, 2013,
GPC shall pay Malloy $41,667.00 (Forty One Thousand Six Hundred and Sixty Seven
Dollars).

2. On December 1, 2011, and on December 1, 2012, Malloy shall be granted a Stock
Payment Award under the GPC Long-Term Incentive Plan with respect to that number
of restricted “phantom” shares of Common Stock of GPC that have, on such date,
an aggregate Value of $500,000.00 (Five Hundred Thousand Dollars), with Value
being the closing price per share of the Common Stock on such date, as reported
on the New York Stock Exchange. Such shares to vest on the anniversary date of
each respective grant over the next three years.

3. If Malloy ceases to be the Chairman for any reason prior to May 31, 2013, all
future monthly payments and stock grants provided hereunder shall automatically
cease.

IN WITNESS WHEREOF, the parties have executed this Agreement effective for all
purposes as provided above.

 

GOODRICH PETROLEUM CORPORATION By:   /s/    Michael Killelea Title:   Senior
Vice President, General Counsel and  

Corporate Secretary

CHAIRMAN OF THE BOARD /s/ Patrick E. Malloy

Patrick E. Malloy